Case 2:19-cv-11289-LJM-PTM ECF No. 15 filed 04/20/20                  PageID.69      Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 THEODORE J. VISNER,

        Plaintiff,                                 Case No. 19-11289
                                                   Honorable Laurie J. Michelson
 v.                                                Magistrate Judge Patricia T. Morris

 BARRY GATZA, et al.,

        Defendants.


      ORDER DISMISSING MOTION FOR COURT-APPOINTED COUNSEL [14]


       Theodore Visner is a Michigan prisoner who filed suit under 42 U.S.C. § 1983. (ECF No.

1.) This Court dismissed his complaint on May 29, 2019, holding that Visner’s challenge to his

confinement was barred by Heck v. Humphrey, 512 U.S. 477, 486–87 (1994). (ECF No. 9.) The

Court then denied his motion for reconsideration on August 21, 2019. (ECF No. 13.)

       Now, Visner has filed a motion for court-appointed counsel. (ECF No. 14, PageID.67.) He

asserts that counsel is necessary “for the purpose of consolidation, joinder issues, injunctive and

declaratory relief, and settlement negotiations.” (Id.) But because Visner’s complaint already has

been dismissed, the case is no longer active. So the motion to appoint counsel is DISMISSED AS

MOOT.

       SO ORDERED.

       Dated: April 20, 2020


                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE
Case 2:19-cv-11289-LJM-PTM ECF No. 15 filed 04/20/20                 PageID.70      Page 2 of 2




                                     CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the

attorneys and/or parties of record by electronic means or U.S. Mail on April 20, 2020.


                                             s/Erica Karhoff
                                             Case Manager to the
                                             Honorable Laurie J. Michelson




                                                2
